Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Nii et al. (Japan Pat. Doc. 4629637,B); hereinafter Nii et al.
Nii et al teach an apparatus for managing components included in a component assembly. Additionally Nii et al teach component mounting machines 10a-10e, [arts mounting machines 20a-20e, a part management device (15, 25) and a management server (100). Each of the component mounting machines (10a-10e) takes out a component   Additionally Nii et al teach a component management device (15) that manages the component mounting machines (10a-10) belonging to production line A- 12 connected to via communication line (13) and also manages information on each of the component reels disposed in the component mounting machines (10-10e). Additionally Nii et al teach management server (100) that collects information on each component reel from the component information management apparatus (15) and the component management apparatus (25) connected via the communication line (30) and manages the collected information. The management server (100) also issues an ID unique to each of the received component reels and manages information relating to the ID. Additionally Nii et al teach a reader (40) that reads bar code, a second dimensional code or a character printed or attached to a component reel.  Additional Nii et al teach a connection detection part (48) of the component mounting machine (10a -10) that detects the connection via a communication line (13, 23). Collation part (128) collates information on a reel to be exchanged with information on a replacement reel and judges whether or not the information is correctly spliced
It would have been obvious to make a tape erroneous mounting detection system disposed in a part supply unit where a plurality of tape feeders (Cf. Figs.6-9) are arranged and provided for detecting that a tape for supplying a part erroneously mounted on the tape feeder, the tape erroneous mounting detection system including sensors provided to the plurality of tape feeders (Cf. Figs. 6-9), the sensors being configured to detect tapes respectively; a reader (Figs.6-9) configured to read identification information of an accommodated part from a recorder which records the identification information (112g) and is provided to the tape or a reel around which the  tape is wound; a  memory part (200) configured to store part verification information obtained by correlating set position information (by definition setting part (202)) with the identification, the set position information being information on a set position of the tape feeders in the part supply unit (44); a part verifier (Cf. Figs. 6-9) configured to determine whether or not the tape is mounted on the tape feeder at the set position corresponding to the identification information read by the reader (Figs. 6-9) based on the identification information read by the reader (Cf. Figs. 6-9), the part verification information, and an output from the sensor, and configured to verification updating processing so as to update tape presence or absence information at the set position in a case where determination is made that the tape is mounted on the tape feeder and a tape erroneous mounting part detector configured to perform erroneous mounting detection processing where the tape erroneous mounting detector identifies the tape feeder on which the tape is mounted based on the tape presence or absence information and the output from the sensor, and the tape erroneous mounting  detector detects that the tape mounted on the tape is erroneously mounted during a period which differs from a period where verification updating processing is performed. (N.B. Although Nii et al do not explicitly teach sensors which are provided on the tape feeders Nii et al do teach bar code readers (40) which are held to be a patent equivalent to the use of claimed/recited sensors. In fact bar code readers would have been more efficient than applicant’s sensors)  As further applied to Claims 2, 6 and 12 inasmuch as Nii et la teach bar code readers (4) which are used to visually identify the reels and to judge whether the reels are the correct reels the limitations recited in said Claims 2, 6 and 12 are held to have been obvious in view of Nii et al. As further applied to Claim 7 from at least Figs.6-9 and related disclosure Nii et al discloses that the bar code reader (40) can and does read the bar codes for each of the reels and this information is transferred to computer (112, 200) (which has a display (106, 132).  The limitation recited in said Claim 7 therefore is held to have been obvious in view of Nii et al..  
Claims 1, 2, 6, 7 and 12 are further rejected under 35 U.S.C. 103 as being unpatentable over Kamo (Japan Pat. Doc. 2000-068690,A); hereinafter Kamo.
Kamo teaches a method of preventing electrical parts mounting error. Bar codes for mounter address identification (30) are placed in a position where cartridges (22) are set in a chip mounting machine (20) in accordance with respective mounter address numbers (25) and bar codes for cartridge identification (31).  The bar codes are placed on the respective cartridges (22).  Bar code reader is connected to a personal computer previously reads bar codes for the respective parts identification of respective parts reels (21), the respective cartridges (22) and the chip mounting machine (20), bar codes for cartridges identification (31) and the bar codes for mounter address identification (30).  These codes are collated with stored relationship data and mounting errors are judged when they are not matched. Additionally Kamo teaches a chip mounting machine (1) and a plurality of cartridges (3).  Each of the component reels (2) has a component label (6) which includes a component name, component code, a shelf number and a bar code for identifying component. Additionally Kamo teaches component reel (2) mounted any one of cartridges (3) set in the chip mounter machine (1).  A sensor detects a shortage of components and the chip mounting machine stops.. The cartridge (3) is removed from the mounting machine (1) and the component reel (2) is detached from cartridge (3). A new reel (2) received from a part shelf (2) and based on the part label (6) of the part reel (7) is visually checked to confirm whether the reel is the reel which matches the empty reel that was removed. 
 It would have been obvious to make a tape erroneous mounting detection system disposed in a part supply unit where a plurality of tape feeders Cf. Fig.1) are arranged and provided for detecting that a tape for supplying a part erroneously mounted on the tape feeder, the tape erroneous mounting detection system including sensors provided to the plurality of tape feeders, the sensors being configured to detect tapes respectively; a reader (34) configured to read identification information of an accommodated part from a recorder which records the identification information and is provided to the tape or a reel around which the  tape is wound; a  memory part (33) configured to store part verification information obtained by correlating set position information with the identification, the set position information being information on a set position of the tape feeders in the part supply unit; a part verifier configured to determine whether or not the tape is mounted on the tape feeder at the set position corresponding to the identification information read by the reader (34)  based on the identification information read by the reader (34), the part verification information, and an output from the sensor, and configured to verification updating processing so as to update tape presence or absence information at the set position in a case where determination is made that the tape is mounted on the tape feeder; and a tape erroneous mounting part detector configured to perform erroneous mounting detection processing where the tape erroneous mounting detector identifies the tape feeder on which the tape is mounted based on the tape presence or absence information and the output from the sensor, and the tape erroneous mounting  detector detects that the tape mounted on the tape is erroneously mounted during a period which differs from a period where verification updating processing is performed. As further applied to Claim 2 Kamo discloses that it is conventional to visually identify a tape feeder when it is in an erroneous position.  Kamo teaches that by using sensors, barcodes, computers and the like it is possible to reduce working time and mistakes in collation.  Therefore it is held that the limitations recited in said Claim 2 is provided little or no patentable weight because it is conventional to visually identify the erroneous mounting of a tape feeder. As further applied to Claims 6 and 12 inasmuch as Kamo teaches a display part (33c) which permits one to observe identification information read by reader (34) the limitations recited in said Claims 6 and 12 are held to have been obvious in view of Kamo. As further applied to Claim 7 from at least Figs.7 & 9 and related disclosure Kamo discloses that the bar code reader (34) can and does read the bar codes for each of the reels ad this information is transferred to computer (33) (which has a display).  The limitation recited in said Claim 7 therefore is held to have been obvious in view of Kamo.  
Claims  3-5, 8-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
./CARL J ARBES/ Primary Examiner, Art Unit 3729